Matter of Batista v Iqbal (2015 NY Slip Op 04482)





Matter of Batista v Iqbal


2015 NY Slip Op 04482


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-09926
 (Docket No. O-18653-13)

[*1]In the Matter of Nancy Batista, appellant, 
vSaleem Iqbal, respondent.


Stewart N. Altman, Mineola, N.Y., for appellant.
Steven P. Forbes, Jamaica, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Anne-Marie Jolly, J.), dated September 29, 2014. The order, after a hearing, denied the family offense petition for failure to prove a family offense by a preponderance of the evidence, and dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
At a fact-finding hearing pursuant to Family Court Act article 8 to determine whether a family offense has been committed, the petitioner has the burden of establishing, by a fair preponderance of the evidence, that the charged conduct was committed as alleged in the petition (see Family Ct Act § 832; Matter of Cole v Muirhead, 125 AD3d 964; Matter of Cassie v Cassie, 109 AD3d 337, 340; Matter of Testa v Strickland, 99 AD3d 917, 917).
Here, the petitioner failed to establish, by a fair preponderance of the evidence, that the respondent committed any of the family offenses alleged in the petition (see Matter of Bah v Bah, 112 AD3d 921; Matter of Cassie v Cassie, 109 AD3d 337; Matter of Ungar v Ungar, 80 AD3d 771; see also Matter of LaPlante v LaPlante, 70 AD3d 1039). Accordingly, the Family Court properly denied the petition and dismissed the proceeding.
MASTRO, J.P., BALKIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court